Turney, J.,
delivered the following dissenting opinion :
Plaintiff in error was indicted for carrying a pistol. He pleaded to the indictment that he had been arrested and tried upon a warrant. That before the magistrate he pleaded guilty, and was fined fifty dollars, the magistrate being of opinion imprisonment was not authorized by the facts. The plea was demurred to and the demurrer sustained, when upon a plea of not guilty a conviction was had, and a fine of fifty dollars imposed and imprisonment for five days.
The only question before us is: Did the magistrate have jurisdiction to try the case and render the judgment?
The act of 1871, ch. 90, sec. 1, Code, 4759/, provides: “It shall not - be lawful for any person to publicly or privately carry a dirk, sword-cane, Spanish stiletto, belt or pocket pistol or other revolver, other than an army pistol, or such as are commonly carried or used in the United States army, and in no case shall it be lawful for any person to carry such army pistol in any other manner than openly in his hands, and any person guilty of a violation of the provisions of this section .shall be guilty of a misdemeanor and subject to presentment or indictment, and on conviction shall pay a fine of not less than ten *415nor more than fifty dollars, and may be imprisoned in the county jail not more than three months: provided, however, the court may commute the imprisonment altogether; and in lieu thereof require the person convicted to give bond with approved security in not less than the sum of' five hundred dollars, conditioned that he keep the peace for six months after such conviction.”
Section 2. “It shall be the duty of all peace officers in the State, including sheriffs, deputy sheriffs, co - stables, coroners and justices of the peace to see that the first section of this act be strictly enforced, and it is hereby made their duty to report without delay any violation thereof to the grand juries of their respective counties, and it shall be the duty of the grand juries to send for witnesses in all cases when they have good reason to believe there has been a violation thereof, and upon satisfactory proof to make presentment of the same without a prosecution.”
The act of 1879, ch. 186, sec. 1, amends the foregoing as follows: “That the act of 1871, ch. 90, be and is hereby’ amended, that hereafter it shall not be lawful for any person to carry publicly or privately any dirk, razor, sword-cane, Spanish stiletto, belt or pocket pistol, revolver, or any kind of pistol, except the army or navy pistol usually used in warfare, which shall be carried openly in the hand, or loaded cane, slung-shot, brass knucks, and any person guilty of a violation of this act shall be subject to presentment or indictment, and on conviction shall be fined fifty dollars, and imprisoned in the county jail of the county *416where the offense was committed, the imprisonment only in the discretion of the court.” .
It is observable that the amendment changes the original in these particulars: First, it- adds to the list of prohibited weapons. Second, it fixes the fine imperatively at fifty dollars. Third, it changes the words may be imprisoned to shall be imprisoned, and leaves out the power conferred on the court to commute the imprisonment altogether.
It is insisted for plaintiff in error that as the offense of carrying a pistol is a misdemeanor it may be tried and punished by a justice of the peace under the small offense law. That the infliction of imprisonment is left to the discretion of the court under the facts of the case, and the magistrate being of opinion imprisonment should not be imposed may finally dispose of the ease by assessing the fine.
The original and amended acts must be construed, together. The language of the first is, “shall pay a fine, and may be imprisoned,” that of the latter “shall be fined and imprisoned.” The substitution in the amendment of the imperative “shall” for the “may” employed in the original act evinces, as I think, a clear intention on the part of the Legislature to take from courts the discretion to omit or commute imprisonment altogether. It shows the legislative opinion to have been that the carrying of the weapons specified in the manner forbidden was in every instance ■deserving of some imprisonment, and meant to say so to the courts, but as the facts of cases must necessarily differ the length of imprisonment was left to the *417sound discretion of the court controlled by the facts The phraseology of the amendment interpreted by the light of the original act is as strong as our language can make it, “shall be fined and imprisoned.” We cannot construe “ shall ” here to mean “ may,” not only because it has purposely been substituted for it, but also for the further reason that if we do so construe it we will have the law to read, the court may fine and imprison, thereby giving to the court the discretion to leave off both fine and imprisonment, or he may leave off the one and impose the other. We cannot have a discretionary power in the court to omit imprisonment and an imperative mandate to impose the fine, both are governed by the one word “ shall,” and as that word is construed as to the one power it must be construed as to the other.
By the original act it is made the duty of justices of the peace to report without delay any violation of the act to the grand jury, this is in no wise modified or changed by the amendment. What justices of the peace are to do is well and distinctly defined. All jurisdiction is withheld from them, and they are declared to be reporters to the grand jury. They are simply tributaries to the efficiency of grand juries, the only place assigned to them by the law. The language is broad: “ To report without delay any violation thereof to the grand jury.” There is no power to try but simply to report, and if information was given to the magistrate upon which he issued his warrant, he might have investigated the case, and have reported that investigation to the grand jury, that would *418have been discharging the only duty conferred upon him by the law. He cannot, by trying and fining, acquit himself of the express and unqualified obligation placed upon him by statute to report to the grand jury. If it had been the purpose of the Legislature that justices of the peace should have the jurisdiction claimed it certainly would have said so in terms in defining their duty in the premises, and not have left them as mere informers to grand juries. The declaration of their duties must be construed and understood to embrace all the Legislature intended to impose or confer on them. It excludes the conclusion that they have jurisdiction to try and punish.
In the cases which have been remanded that the circuit judge might, if he saw proper, review his discretion as to imprisonment, the questions, presented by this l’ecord were not considered. The nearest case to a decision of the question is Tarrant v. The State, 4 Lea, 483, in which Judge McFarland uses the language: “We may concede it was in the discretion of the judge below to remit the imprisonment as it was within his discretion to make imprisonment part of the punishment or not as he might deem proper.”
Taking this language in connection with the conclusion in the mind of the judge who framed it, and we are forced to see that it'was used merely arguendo, and not with a view of laying down a principle or suggesting a construction. The entire opinion is as to the propriety and policy of this court undertaking to revise the discretion • of the circuit court. In the next sentence Judge McFarland says: “It is *419doubtful whether an appeal to this court can be sustained alone for the purpose of raising his discretion in this respect.-” And again he says: “But conceding that the power exists, its exercise in cases of this character would be unwise and injudicious.” The seeming concessions ■ are made not with a purpose of recognizing a principle in any sense but to show that even if such were the power of the court its exercise would be impolitic. The reasoning of the judge was to one conclusion, and cannot now be used as a settlement of a rule ot law resulting in another and wholly different conclusion. It is the conclusion in the particular case upon its peculiar merits to which this court is bound, and not the reasoning by which the author of the opinion arrives at that conclusion.
As the question was not in judgment anything that has fallen from the judge seeming to bear upon it can be nothing more than dictum.
As said by Judge McFarland in that case.: “The Legislature by the recent act referred to has increased the punishment for these offenses, thereby manifesting a decided purpose to suppress the crime.”
We may go further, and say, the Legislature come as near as it could to make the crime a felony, and yet not do so. We know the history of this legislation to be that there was a strong disposition to make it a felony, and propositions of tint character were made, and we may safely infer the Legislature studied the language, employed, and had a purpose in amending the word “may” by the -word “shall.”' That purpose was to compel courts to inflict such pun*420ishment as would accomplish its “ decided purpose to suppress the crime.” We should be slow to defeat the well understood purpose of the Legislature by doubtful construction.
For these reasons I- think the judgment should be affirmed.
Cooke, Sp. J., concurs in this opinion.